Citation Nr: 9919699	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to a total rating based upon individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought.  The veteran, who 
had active service from September 1953 to August 1955, 
appealed that decision.

In correspondence dated October 1997, construed by the RO as 
a notice of disagreement, the veteran's attorney requested a 
hearing at the RO.  However, the attorney clearly requested 
that the RO subpoena the examiners who performed a July 1997 
VA examination, and further subpoena the two rating 
specialists who generated the September 1997 rating decision 
on appeal.  The veteran's attorney also clearly stated that 
he did not seek a hearing until the examiners and rating 
specialists were subpoenaed.  The veteran's attorney cited 
38 C.F.R. § 2.1 specifically in his subpoena request, and 
implicitly relied upon 38 C.F.R. § 20.711 as his authority to 
request a subpoena.  

In October 1997, the RO informed the attorney that such 
subpoena motions would not be honored.  This correspondence 
indicated that the veteran's attorney had moved to subpoena 
VA officials in other claims.  The RO's rationale was that a 
request for a subpoena from the Board may be filed under 
38 C.F.R. § 20.711.  However, that regulation specifically 
prohibits the subpoena of VA adjudicatory personnel.




Finally, a February 1998 statement of the case contained as 
issues entitlement to an advisory medical opinion and 
entitlement to a hearing or subpoena.  However, the Board 
would note that ultimately the purpose underlying VA's 
compensation program is to grant benefits, and an advisory 
medical opinion, as well as subpoenas, are not benefits.  As 
such, these are not issues for which appellate review can be 
sought.


REMAND

As noted above, the veteran's attorney requested a hearing at 
the RO contingent on a subpoena of the examiners who 
performed a July 1997 VA examination.  In correspondence 
dated in October 1997, the veteran's attorney stated that the 
veteran was denied a hearing at the RO in October 1997.  In 
correspondence dated March 1998, the RO informed the veteran 
that he was scheduled for a hearing later in March 1998.  The 
VA Form 8, Certification of Appeal, dated in April 1998, 
indicates that a hearing was not requested.  In any event, 
there is no evidence in the file to suggest that the veteran 
failed to appear for the hearing, nor is a hearing transcript 
in the file.

Accordingly, the Board finds that clarification is required 
before a decision can be made, and thus this claim is 
REMANDED for the following action:

The RO is requested to obtain the hearing 
transcript for the hearing scheduled for 
March 1998 or to clearly document in the 
claims file that the veteran did not 
appear for the hearing.

The purpose of this REMAND is to ensure that due process 
requirements are met, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence desired to be considered in connection 
with the current appeal.  No action is required until he is 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


